
	
		II
		110th CONGRESS
		1st Session
		S. 548
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Leahy (for himself,
			 Mr. Bennett, Ms. Cantwell, Mr.
			 Cardin, Mr. Cochran,
			 Mr. Coleman, Mr. Conrad, Mr.
			 Dodd, Mr. Domenici,
			 Mr. Durbin, Mrs. Feinstein, Mr.
			 Kennedy, Mr. Kerry,
			 Mr. Lieberman, Mr. Sanders, Mr.
			 Schumer, and Mr. Stevens)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide that a deduction equal to fair market value shall be allowed for
		  charitable contributions of literary, musical, artistic, or scholarly
		  compositions created by the donor.
	
	
		1.Short titleThis Act may be cited as the
			 Artist-Museum Partnership
			 Act.
		2.Charitable contributions of certain items
			 created by the taxpayer
			(a)In generalSubsection (e) of section 170 of the
			 Internal Revenue Code of 1986 (relating to certain contributions of ordinary
			 income and capital gain property) is amended by adding at the end the following
			 new paragraph:
				
					(8)Special rule for certain contributions of
				literary, musical, or artistic compositions
						(A)In generalIn the case of a qualified artistic
				charitable contribution—
							(i)the amount of such contribution shall be
				the fair market value of the property contributed (determined at the time of
				such contribution), and
							(ii)no reduction in the amount of such
				contribution shall be made under paragraph (1).
							(B)Qualified artistic charitable
				contributionFor purposes of
				this paragraph, the term qualified artistic charitable
				contribution means a charitable contribution of any literary, musical,
				artistic, or scholarly composition, or similar property, or the copyright
				thereon (or both), but only if—
							(i)such property was created by the personal
				efforts of the taxpayer making such contribution no less than 18 months prior
				to such contribution,
							(ii)the taxpayer—
								(I)has received a qualified appraisal of the
				fair market value of such property in accordance with the regulations under
				this section, and
								(II)attaches to the taxpayer’s income tax
				return for the taxable year in which such contribution was made a copy of such
				appraisal,
								(iii)the donee is an organization described in
				subsection (b)(1)(A),
							(iv)the use of such property by the donee is
				related to the purpose or function constituting the basis for the donee’s
				exemption under section 501 (or, in the case of a governmental unit, to any
				purpose or function described under subsection (c)),
							(v)the taxpayer receives from the donee a
				written statement representing that the donee’s use of the property will be in
				accordance with the provisions of clause (iv), and
							(vi)the written appraisal referred to in clause
				(ii) includes evidence of the extent (if any) to which property created by the
				personal efforts of the taxpayer and of the same type as the donated property
				is or has been—
								(I)owned, maintained, and displayed by
				organizations described in subsection (b)(1)(A), and
								(II)sold to or exchanged by persons other than
				the taxpayer, donee, or any related person (as defined in section
				465(b)(3)(C)).
								(C)Maximum dollar limitation; no carryover of
				increased deductionThe
				increase in the deduction under this section by reason of this paragraph for
				any taxable year—
							(i)shall not exceed the artistic adjusted
				gross income of the taxpayer for such taxable year, and
							(ii)shall not be taken into account in
				determining the amount which may be carried from such taxable year under
				subsection (d).
							(D)Artistic adjusted gross
				incomeFor purposes of this
				paragraph, the term artistic adjusted gross income means that
				portion of the adjusted gross income of the taxpayer for the taxable year
				attributable to—
							(i)income from the sale or use of property
				created by the personal efforts of the taxpayer which is of the same type as
				the donated property, and
							(ii)income from teaching, lecturing,
				performing, or similar activity with respect to property described in clause
				(i).
							(E)Paragraph not to apply to certain
				contributionsSubparagraph
				(A) shall not apply to any charitable contribution of any letter, memorandum,
				or similar property which was written, prepared, or produced by or for an
				individual while the individual is an officer or employee of any person
				(including any government agency or instrumentality) unless such letter,
				memorandum, or similar property is entirely personal.
						(F)Copyright treated as separate property for
				partial interest ruleIn the
				case of a qualified artistic charitable contribution, the tangible literary,
				musical, artistic, or scholarly composition, or similar property and the
				copyright on such work shall be treated as separate properties for purposes of
				this paragraph and subsection
				(f)(3).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made after the date of the enactment
			 of this Act in taxable years ending after such date.
			
